COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Dave Whitaker v. The State of Texas

Appellate case number:   01-13-00257-CR

Trial court case number: 1350821

Trial court:             174th District Court of Harris County

       Appellant, who is represented in this appeal by appointed counsel, has filed a pro se
“Motion for Docketing Statement” and “Motion to Obtain Transcript,” in which he requests that
the reporter’s record be prepared and forwarded to this Court without cost, and that he be
provided with a copy. The reporter’s record has been filed, and appellant is directed to obtain
the copy he requests from his attorney.
       Appellant’s motions are dismissed.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: June 10, 2013